Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that there was no prior art applicable to the claimed limitations.  Specifically, there was no prior art that taught/reasonably suggested “a bearing holder axially partitioning an inner side and an outer side of the housing and holding the bearing; and a lead bushing fixed to the bearing holder; the bearing holder includes a first through-hole and a second through-hole; the lead bushing includes: a base located between the bearing holder and at least one of the stator and the rotor main body; a first protrusion protruding axially upward from the base, the first protrusion being in the first through- hole; and a second protrusion protruding axially upward from the base, the second protrusion being in the second through- hole; the connection terminal extends from the inner side of the housing to the axially upper side and the outer side of the housing through the first protrusion; and the second protrusion includes a diameter increased portion extending to the axially upper side and the outer side of the housing, extending outward from an upper end of the second protrusion, and closing an upper opening of the second through- hole”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832